Smith, J.P. (dissenting).
Because I conclude that respondent New York State Department of Environmental Conservation (DEC) misinterpreted the statutes applicable to the determination underlying the judgment in this proceeding, resulting in the arbitrary and capricious exclusion of petitioner’s parcels from the Brownfield Cleanup Program ([BCP] ECL 27-1401 et seq.), I respectfully dissent and would affirm.
The parties correctly agree that the narrow issue presented on this appeal is whether the DEC acted arbitrarily and capriciously in concluding that petitioner’s proposed redevelopment sites do not fall within the definition of a Brownfield site. “ ‘Brownfield site’ or ‘site’ shall mean any real property, the redevelopment or reuse of which may be complicated by the presence or potential presence of a contaminant” (ECL 27-1405 *95[2]). In its brief on appeal, the DEC concedes that “the sampling data accompanying the applications satisfy the statutory standard of ‘the presence or potential presence of a contaminant,’ ” but the record establishes that the DEC denied petitioner’s applications to participate in the BCP on the ground that redevelopment or reuse of the subject parcels will not be complicated thereby. In his letter denying petitioner’s applications to include the subject parcels in the BCE respondent Director of the DEC’s Division of Environmental Remediation concluded that “it is likely that any [contaminants] are attributable to solid waste disposal,” and thus that the parcels are not eligible for the BCE In addition, the DEC engineer who recommended the denial of petitioner’s applications concluded that the redevelopment of the property was complicated by its former use as a solid waste landfill, and that contaminants that arose from such use were not to be considered in an application for inclusion in the BCP. I note that it is the position of the DEC that we must defer to its determination that those contaminants do not complicate the development of the property, because that determination falls within its area of expertise. I disagree, and conclude that this case in fact presents a paradigm of sites that fall within the ambit of the BCP as defined by the statutes, and that the interpretation by the DEC of the BCP’s enabling statutes to exclude the subject parcels is unreasonable.
Initially, I of course agree with the majority that “[i]t is well settled that an agency’s interpretation of the statutes it administers must be upheld absent demonstrated irrationality or unreasonableness” (Matter of Buffalo Columbus Hosp. v Axelrod, 165 AD2d 605, 607 [1991]; see Barrett v Lubin, 188 AD2d 40, 44 [1993]). However, it is equally well settled that, where “the question is one of pure legal interpretation of statutory terms, deference to the [administrative agency] is not required” (Matter of Toys “R” Us v Silva, 89 NY2d 411, 419 [1996]; see Matter of Teachers Ins. & Annuity Assn. of Am. v City of New York, 82 NY2d 35, 41-42 [1993]; Matter of Moran Towing & Transp. Co. v New York State Tax Commn., 72 NY2d 166, 173 [1988]). Inasmuch as the DEC’s interpretation of the statutory scheme under which it determines which sites are eligible for participation in the BCP “is one of pure legal interpretation of statutory terms” and thus is not entitled to deference (Toys "R” Us, 89 NY2d at 419), I conclude that the DEC’s interpretation is both unreasonable and arbitrary, and that petitioner’s applications should have been granted.
*96The interpretation of the term “Brownfield site” is a matter of first impression at the appellate level. The language of the statute defining that term and the legislative intent in enacting the BCI] however, demonstrate that the DEC’s interpretation of that term is unreasonably narrow. The Legislature’s intent is clearly and unequivocally set forth in ECL 27-1403, entitled “Declaration of policy and findings of fact”:
“The legislature hereby finds that there are thousands of abandoned and likely contaminated properties that threaten the health and vitality of the communities they burden, and that these sites, known as brownfields, are also contributing to sprawl development and loss of open space. It is therefore declared that, to advance the policy of the state of New York to conserve, improve, and protect its natural resources and environment and control water, land, and air pollution in order to enhance the health, safety, and welfare of the people of the state and their overall economic and social well being, it is appropriate to adopt this act to encourage persons to voluntarily remediate brownfield sites for reuse and redevelopment by establishing within the department a statutory program to encourage cleanup and redevelopment of brownfield sites.”
It is well settled that “the starting point in any case of [statutory] interpretation must always be the language itself, giving effect to the plain meaning thereof’ (Majewski v BroadalbinPerth Cent. School Dist., 91 NY2d 577, 583 [1998]; see also McKinney’s Cons Laws of NY, Book 1, Statutes §§ 76, 94; Matter of Malta Town Ctr. I, Ltd. v Town of Malta Bd. of Assessment Review, 3 NY3d 563, 568 [2004]; Patrolmen’s Benevolent Assn, of City of N.Y. v City of New York, 41 NY2d 205, 208 [1976]). Here, the plain language of the statute defining the term “Brownfield site” encompasses “any real property, the redevelopment or reuse of which may be complicated by the presence or potential presence of a contaminant” (ECL 27-1405 [2]). The Court of Appeals has stated that “ ‘the word “any” is as inclusive as any other word in the English language’ ” (New Amsterdam Cas. Co. v Stecker, 3 NY2d 1, 6 [1957]). The use of additional broad language in ECL 27-1405 (2), including “may be complicated,” when coupled with the highly inclusive “presence or potential presence of a contaminant” (id.), requires that we give an expansive reading to the legislation. Further, the use *97of “a contaminant” demonstrates the legislative intent that the presence of a single contaminant may be sufficient to complicate the redevelopment or reuse of real property. The Legislature could hardly have chosen broader language in either the statute defining the term “Brownfield site” or the statute entitled “Declaration of policy and findings of fact” to signify its intent to encompass a vast range of parcels that may be polluted.
Contrary to the majority’s conclusion, this is not a case in which this Court must defer to the DEC’s interpretation of the statute because it falls within the agency’s area of expertise. I agree that the DEC has particular expertise with respect to cases that involve a mixture of law and science, but this is not such a case. Instead, the DEC has improperly interpreted the enabling statutes for the BCf] resulting in the arbitrary exclusion of parcels containing contaminants that arise from solid waste despite the absence of any statutory basis for such an exclusion. It is well settled that “ [a] dministrative agencies can only promulgate rules to further the implementation of the law as it exists; they have no authority to create a rule out of harmony with the statute” (Kahal Bnei Emunim & Talmud Torah Bnei Simon Israel v Town of Fallsburg, 78 NY2d 194, 204 [1991], rearg denied 78 NY2d 1008 [1991] [internal quotation marks omitted], quoting Matter of McNulty v New York State Tax Commn., 70 NY2d 788, 791 [1987]). By administratively redacting solid waste disposal sites from consideration for inclusion in the BCP, the DEC has improperly usurped the legislative function. Consequently, I conclude that Supreme Court properly granted the petition and directed the DEC to accept petitioner into the BCP
On appeal, the DEC contends that its determination comports with the “Eligibility Guidance” (Guidance) that it has prepared for evaluating applications for the BCE I note that the affidavit of the DEC engineer who recommended the denial of petitioner’s applications does not discuss, or even mention, the Guidance. Furthermore, the Guidance lists four factors to be considered in determining whether a proposed site comes within the “Brownfield Definition” and thus is eligible for admission to the BCP, and there is no indication that any were considered by the DEC in making its determination. Additionally, there is no indication that the Guidance bears any of the imprimatur of law because the DEC has not promulgated it as a regulation, and it is not included in the BCP statutes. Finally, the Guidance is so vague that it can be used to justify the approval or denial of any ap*98plication. For instance, the Guidance indicates that the DEC should consider, inter alia, “whether the proposed site is idled, abandoned or underutilized; . . . [or] whether the proposed site is unattractive for redevelopment or reuse due to the presence or reasonable perception of contamination” (Guidance 2.2 [3] [A], [B]). I conclude that the subject parcels, a portion of which was formerly a municipal dump and sewage treatment plant that currently is vacant land or is used for boat storage and parking, unquestionably fits within that language, but the DEC uses the Guidance to reach a contrary result. The remaining items in the Guidance, concerning the use and values of the properties in the immediate vicinity and the estimated costs of remediation (id. at [3] [C], [D]), were never discussed by the DEC personnel in making the determination at issue. Consequently, inasmuch as the Guidance could be used either to justify the approval or the denial of petitioner’s applications, coupled with the DEC’s failure to apply it in determining whether to include petitioner’s parcels in the BCF I conclude that the Guidance is irrelevant to the issue whether the denial of petitioner’s application was arbitrary and capricious.
I further conclude that the DEC’s failure to promulgate any viable regulation for evaluating applications for admission into the BCP is, of itself, arbitrary and capricious. The DEC has implemented no regulatory standards to enable a court to conduct any meaningful review of its determinations. The only existing standard for judicial review of the contamination of polluted properties is the DEC’s “soil cleanup objectives,” which set forth the goals for the maximum amounts of contaminants remaining after remediation (see 6 NYCRR 375-6.8). The DEC contends that those standards may not be used to ascertain whether a property is eligible for participation in the program, however, because they are goals for the completion of remediation, not the standards for determining whether a property is in fact contaminated. That contention flies in the face of the DEC’s reliance upon those same standards in calculating the presence of contaminants on a property. More importantly, if we accept the DEC’s contention, then there is no objective guideline for evaluating the presence and levels of contaminants on a property. Stated differently, if the “soil cleanup objectives” are not the standard for determining whether a property is contaminated, then there is no standard at all.
Turning to the specifics of this case, I conclude that the DEC’s determination to deny these applications was unreasonable in *99light of the evidence presented, and was arbitrary and capricious in light of the lack of standards. The DEC admits, through the reviewing engineer’s affidavit, that the samples taken from the subject parcels indicate that five volatile organic compounds, seven toxic metals, and six polyaromatic hydrocarbons were found on the sites in amounts exceeding the soil cleanup objectives. Indeed, the reviewing engineer acknowledged that the data submitted by petitioner establishes that those “ex-ceedances” exist. In recommending that the applications be denied, however, the reviewing engineer concluded that any contaminants present on the site in amounts exceeding the soil cleanup objectives were “few in number, limited in magnitude, and widely dispersed throughout the property.” As discussed above, the DEC has failed to provide any standard against which it measures the number, magnitude or dispersal of the contaminants that were admittedly present, thus demonstrating the arbitrary nature of the reviewing engineer’s conclusion. Furthermore, he discounted all of the exceedances in groundwater samples. He minimized the presence of lead in approximately one sixth of the soil samples that were at levels up to seven times greater than the soil cleanup objectives, and he simply failed to discuss the presence of the other six metals found in the soil. He admitted that five volatile organic compounds existed at levels exceeding the soil cleanup objectives and concluded that he could not determine the potential health risk from those exceedances, yet he recommended that the DEC conclude that those exceedances did not complicate the redevelopment of the parcels. Finally, the reviewing engineer refused even to consider the amounts of methane gas present on the property because “[m] ethane gas generated from putrescible solid waste is not considered hazardous waste for purposes of eligibility for the BCfi” but he provided no statutory support for that conclusion.
I agree with petitioner that each of its parcels is a “Poster Child” of a prototypical Brownfield site, the remediation of which the Legislature intended to encourage by creating the BCP (see Destiny USA Dev., LLC v New York State Dept. of Envtl. Conservation, 19 Misc 3d 1144[A], 2008 NY Slip Op 51161[U], *4). In sum, I would affirm because I agree with the court that there is “no rational basis to conclude that the levels of contamination at this site were ‘minimal’ ” (see Matter of HLP Props. LLC v New York State Dept. of Envtl. Conservation, 21 Misc 3d 658 [2008]), particularly in light of the DEC’S failure *100to provide any standard against which we may evaluate that conclusion.
Accordingly, I would affirm the judgment.
Centra and Green, JJ., concur with Fahey, J.; Lunn, J, did not participate. Smith, J.E, dissents and votes to affirm in a separate opinion.
It is hereby ordered that the judgment so appealed from is reversed, on the law, without costs, and the petition is dismissed.